FILED IN COURT Or APPEALS
                                                                  12m Cou"! of Appeals District




                                                                                     FILE COPY
               OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711



                                       GflVMr


9/16/2015                                                     COA No. 12-13-00333-CR
WALKER, WILBERT             Tr. Ct. No. 12CR-115                    PD-0592-15
On this day, the Appellant's Pro Se petition for discretionary review has been
refused.
                                                                             Abel Acosta, Clerk

                             12TH COURT OF APPEALS CLERK
                             CATHY LUSK
                             1517 W. FRONT, ROOM 354
                             TYLER, TX 75701
                             * DELIVERED VIA E-MAIL *